DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behles et al. (US 2015/0373441).
Regarding claim 1 Behles discloses:
A display apparatus, comprising: 
a display panel (e.g. 12 FIG.5) configured to display an image; 
a front member (e.g. “cover window” paragraph [0070]) on a front surface of the display panel; 
a driving circuit (e.g. mono circuit driving 1401 through 1353, paragraphs [0101], [0102]) on a rear surface of the display panel and connected to the display panel (connected under 12 via 1403 FIG.5); 
a supporting frame (e.g. 211 FIG.8) configured to surround a side surface of the display panel and a side surface of the driving circuit (as shown e.g. FIG.8); 

a vibration generating module (e.g. 1401 FIG.6) supported by the first support to vibrate the display panel, 
wherein the supporting frame is configured to be connected to a rear surface of the front member (connected via e.g. 103 FIG.5), and wherein the driving circuit comprises a printed circuit board facing the rear surface of the display panel (at least one surface of 1401 facing 12 FIG.5).

Regarding claim 2 Behles discloses:
a second support (e.g. 103, 201 FIG.6) between the rear surface of the display panel and the driving circuit (201 immediately below 203 FIG.6), wherein the driving circuit includes a flexible circuit film (e.g. 2101 FIG.19) connected to the display panel (connected via 803 FIG.19), and wherein the printed circuit board (e.g. on back of 803 FIG.19) is configured to be:
connected to the flexible circuit film at the rear surface of the display panel, and supported by the second support (see e.g. FIG.19).

Regarding claim 3 Behles discloses:
the second support comprises a double-sided tape (201 glue on top with 103, paragraph [0114], 1303 with glue paragraph [0093]).

Regarding claim 4 Behles discloses:
the double-sided tape includes foam (soft bellows gasket-paragraph [0115], composed of urethane paragraph [0095] e.g. a large cell urethane foam).

Regarding claim 5 Behles as best understood discloses:
another printed circuit board (e.g. 213 FIG.3) on the rear surface of the display panel (connected on/to rear of 12 via 103 FIG.5), wherein the rear surface of the display panel comprises:
a third region that overlaps the another printed circuit board (portions of 12 overlapping 213 shown FIG.5),
a first region that overlaps the printed circuit board (e.g. 2101 shown extending from 803 FIG.9, shown beyond 213 FIG.19) and a second region that overlaps the vibration generating module (e.g. large sections of 213 that aren’t overlapped by 1401 FIG.9).

Regarding claim 6 Behles discloses:
another printed circuit board on the rear surface of the display panel (1353 to 1401 on/at rear of 12 via 1403 FIG.5); and 
a second support (e.g. 1303 FIG.5) between the rear surface of the display panel and the another printed circuit board (shown FIG.5), wherein the second support comprises a holder (e.g. 1403 FIG.5) at the supporting frame (1303 through 211 shown FIG.5) to support the another printed circuit board (shown e.g. FIG.5).

Regarding claim 7 Behles discloses:
a second plate (portion of 1303 on 1401 FIG.5) on the another printed circuit board with an adhesive member (1403 FIG.5) there between and spaced apart from the rear surface of the display panel (spaced from 12 shown FIG.5); and 
a pair of bridges bent from both sides of the second plate and connected to the supporting frame (two arms of 1303 to 1403 shown FIG.5).

Regarding claim 8 Behles discloses:
a buffering member (e.g. the flexible sections of 1303 to 1401 FIG.5) between the second plate and the rear surface of the display panel (shown e.g. FIG.5).

Regarding claim 9 Behles discloses:
a buffering member (e.g. the flexible sections of 1303 to 1401 FIG.5) between the rear surface of the display panel and the printed circuit board.

Regarding claim 10 Behles discloses:
a first plate (e.g. sections of 211 between 500 FIG.8) on the rear surface of the display panel; 
a side portion bent from a side of the first plate and supported by the supporting frame (plurality of bent sections at edges of 211 shown FIG.9); and 
a first forming portion on the first plate to support the vibration generating module (sections of 1401 being supported by 211 shown FIG.5).

Regarding claim 11 Behles discloses:
the first support further comprises: 
a second forming portion (e.g. 901 FIG.15) protruding from a center portion of the first plate towards the rear surface of the display panel (901 shown towards the display in FIG.12); and 
a hole in the first forming portion (hole with 1303 there through FIG.15); 
a portion of a rear surface of the vibration generating module is accommodated in the hole (as described with respect to a stop paragraph [0103]); and 
the second forming portion surrounds the first forming portion (901 above and below the hole for 1303 shown FIG.15).

Regarding claim 12 Behles discloses:
a first sound generator in a first region of the first forming portion to vibrate a first region of the rear surface of the display panel; and 
a second sound generator in a second region of the first forming portion to vibrate a second region of the rear surface of the display panel (two different 1401 on two different sections of 211 shown FIG.9).

Regarding claim 13 Behles discloses:
a first sound generator in a first region of the first forming portion to vibrate a first region of the rear surface of the display panel; 
a second sound generator in a second region of the first forming portion to vibrate a second region of the rear surface of the display panel; (two different 1401 on two different sections of 211 vibrating sections below them shown FIG.9)
a third sound generator configured to vibrate a third region of the rear surface of the display panel; and 
a fourth sound generator configured to vibrate a fourth region of the rear surface of the display panel  (two different 1403 on two different sections of 211 vibrating sections above them shown FIG.18).

Regarding claim 14 Behles discloses:
a display panel configured to display an image (e.g. 12 FIG.5); 
a front member (e.g. “cover window” paragraph [0070]) on a front surface of the display panel; 
a first support (section of 211 to the right of 500 FIG.6) on a rear surface of the display panel; 
a vibration generating module (e.g. 1401 FIG.6) supported by the first support to vibrate the display panel; and 
a printed circuit board (e.g. on back of 803 FIG.19) between the rear surface of the display panel and the first support,
wherein the printed circuit board is connected to the display panel and faces the rear surface of the display panel (1353 to 1401 at rear on and facing 12 via 1403 shown FIG.5).

Regarding claim 15 Behles discloses:
a second support (e.g. 103, 201 FIG.6) between the rear surface of the display panel and the printed circuit board (201 immediately below 203 FIG.6).

Regarding claim 16 Behles discloses:
the second support comprises a double-sided tape (201 glue on top with 103, paragraph [0114], 1303 with glue paragraph [0093]).

Regarding claim 17 Behles discloses:
the double-sided tape includes foam (soft bellows gasket-paragraph [0115], composed of urethane paragraph [0095] e.g. a large cell urethane foam).

Regarding claim 18 (as best understood) Behles  discloses:
as best understood discloses:
a balance member (e.g. 2780 FIG.29) on the rear surface of the display panel (on the rear of 12 via both 1303, 1305 FIG.8), wherein the rear surface of the display panel comprises:
a third region that overlaps the balance member (overlapping shown FIG.29),
a first region that overlaps the printed circuit board (no 803 overlapping 2780 FIG.29) and a second region that overlaps the vibration generating module (2780 extending beyond 1401 FIG.29).

Regarding claim 19 Behles discloses:
another printed circuit board (e.g. 213/2713 extending substantially FIG.27) having a size greater than a size of the printed circuit board (e.g. see size of 213 vs 803 FIG.9); 
and an adhesive member between the rear surface of the display panel and the other another printed circuit board (at least the portion described as: “glued to an outer surface to the gasket 1305 and glued to an under surface to a sheet or support sheet” paragraph [0105] placing it between 12 and 213).

Regarding claim 20 Behles discloses:
a supporting frame (e.g. 1305 FIG.7) on a rear surface of the front member to surround a side surface of the display panel (shown FIG.7) and support the first support (described paragraph [0105]); 
another printed circuit board (e.g. 213/2713 extending substantially FIG.27) having a size greater than a size of the printed circuit board (e.g. see size of 213 vs 803 FIG.9);
and 
a second support between the rear surface of the display panel and the printed circuit board (e.g. 103, 201 FIG.6).

Regarding claim 21 Behles discloses:
the second support comprises a holder to support the another printed circuit board (arm of 103 supporting 213 shown e.g. FIG.7); and 
the holder comprises: 
a second plate (plural plate-shaped sections of 103 shown FIG.10) on a rear surface of the printed circuit board with an adhesive member therebetween (glue on 103 described paragraph [0105]); and 
a pair of bridges bent from both sides of the second plate (either lengthwise or width wise bends shown FIG.10) and connected to the supporting frame (as part of 103 paragraph [0105]).

Regarding claim 22 Behles discloses:
the second support further comprises a buffering member (e.g. 1303 FIG.5) between the rear surface of the display panel and the holder (1303 below sections of 12 and above other sections of 103 shown e.g. FIG.6).

Regarding claim 23 Behles discloses:
the supporting frame surrounds a side surface of the printed circuit board (803 held in 103 FIG.19) and a side surface of the another printed circuit board (103 fits around the internal structure including 213, paragraph [0076]).

Regarding claim 24 Behles discloses:
a buffering member (e.g. 1303 FIG.5) between the rear surface of the display panel and the printed circuit board (shown e.g. FIG.5).

Regarding claim 25 Behles discloses:
a supporting frame (e.g. 1305 FIG.7) between the front member and the first support to surround a side surface of the display panel (as shown e.g. FIG.7, described paragraph [0105]), wherein the first support includes: 
a first plate (e.g. 1303 FIG.6) on the rear surface of the display panel, a side portion bent from a side of the first plate and supported by the supporting frame (either lengthwise or width wise bends of 103 shown FIG.10), and a first forming portion on the first plate to support the vibration generating module (e.g. 1303 supporting 1401 FIG.5).

Regarding claim 26 Behles discloses:
the first support further includes a hole in the first forming portion (space shown for 1303 FIG.5); and 
a portion of a rear surface of the vibration generating module is accommodated in the hole of the first forming portion (via attachment with 1403 FIG.5).

Regarding claim 27 Behles discloses:
the first support further comprises: 
a second forming portion (e.g. 901 FIG.15) protruding from a center portion of the first plate towards the rear surface of the display panel (901 shown towards the display in FIG.12); and 
a hole in the first forming portion (hole with 1303 there through FIG.15), a portion of a rear surface of the vibration generating module is accommodated in the hole (as described with respect to a stop paragraph [0103]); and 
the second forming portion surrounds the first forming portion (901 above and below the hole for 1303 shown FIG.15).

Regarding claim 28 Behles discloses:
the vibration generating module includes: 
a first sound generator in a first region of the first forming portion to vibrate a first region of the rear surface of the display panel; and 
a second sound generator in a second region of the first forming portion to vibrate a second region of the rear surface of the display panel (two different 1401 on two different sections of 211 shown FIG.9).

Regarding claim 29 Behles discloses:
the vibration generating module includes: 
a first sound generator in a first region of the first forming portion to vibrate a first region of the rear surface of the display panel; 
a second sound generator in a second region of the first forming portion to vibrate a second region of the rear surface of the display panel; (two different 1403 on two different sections of 211 vibrating sections above them shown FIG.9)
a third sound generator configured to vibrate a third region of the rear surface of the display panel; and 
a fourth sound generator configured to vibrate a fourth region of the rear surface of the display panel  (two different 1401 on two different sections of 211 vibrating sections below them shown FIG.18).

Regarding claim 30 Behles discloses:
the third sound generator includes a piezoelectric material; and the fourth sound generator includes a piezoelectric material (described paragraph [0099]).

Regarding claim 31 Behles discloses:
a heat insulation member (1403 foam paragraph [0122] air gap above 1303 FIG.5) between the vibration generating module and the display panel.

Regarding claim 32 Behles discloses:
a connection member (e.g. 1351 FIG.5) configured to connect the vibration generating module to an inner surface of the first support (as described paragraph [0101]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behles et al. (US 2015/0373441) in view of CHOI (US 20180079284).

Regarding claim 33 Behles discloses:
A first display comprises the display apparatus of claim 1
Behles does not explicitly disclose:
 A vehicle, comprising: a dashboard including a first region facing a driver seat; and 
an instrument panel module including a first display in the first region of the dashboard
CHOI teaches:
A vehicle (see e.g. FIG.1), comprising: a dashboard (unlabeled spanning from left to right rear-view mirrors FIG.3) including a first region facing a driver seat (e.g. 251a FIG.3); and 
an instrument panel module including a first display in the first region of the dashboard (as described paragraph [0108])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of CHOI as pointed out above, in Behles, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify/include/co-utilize the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: transportation of the user (paragraph [0003]); while the device of Behles may provide an input interface and an output interface between the vehicle 100 and the user (paragraph [0094]).

Regarding claim 34 Behles discloses:
wherein at least one of the displays comprises the display apparatus of claim 1
Behles does not explicitly disclose:
a dashboard comprising: 
a first region facing a driver seat; 
a second region facing a passenger seat; and 
a third region between the first region and the second region; 
an instrument panel module including a first display in the first region of the dashboard; and 
an infotainment module comprising: 
a second display in the third region of the dashboard; 
a third display in the second region of the dashboard; 
a fourth display on a rear surface of the driver seat: and 
a fifth display on a rear surface of the passenger seat; 
wherein at least one of the first to fifth displays comprises the display apparatus
CHOI teaches:
a dashboard (unlabeled spanning from left to right rear-view mirrors FIG.3) comprising: 
a first region (around 251a FIG.3) facing a driver seat; 
a second region (around 251e FIG.4) facing a passenger seat; and 
a third region (around 251b FIG.3) between the first region and the second region; 
an instrument panel module (as described paragraph [0108]) including a first display in the first region of the dashboard (as shown FIG.3); and 
an infotainment module (251b FIG.3) comprising; 
a second display in the third region of the dashboard; 
a third display (251e FIG.4) in the second region of the dashboard; 
a fourth display on a rear surface of the driver seat (251d FIG.4); and 
a fifth display on a rear surface of the passenger seat (251g FIG.4) ; 
wherein at least one of the first to fifth displays comprises a display apparatus (all 251 displays paragraph [0094])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of CHOI as pointed out above, in Behles, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify/include/co-utilize the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: transportation of the user (paragraph [0003]); while the device of Behles may provide an input interface and an output interface between the vehicle 100 and the user (paragraph [0094]).

Regarding claim 35 Behles discloses:
A first display comprises the display apparatus of claim 1
Behles does not explicitly disclose:
A vehicle, comprising: a dashboard including a display 
CHOI teaches:
A vehicle (see e.g. FIG.1), comprising: a dashboard (unlabeled spanning from left to right rear-view mirrors FIG.3) including a display (all 251 displays paragraph [0094])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of CHOI as pointed out above, in Behles, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify/include/co-utilize the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: transportation of the user (paragraph [0003]); while the device of Behles may provide an input interface and an output interface between the vehicle 100 and the user (paragraph [0094]).

Regarding claim 36 Behles as modified discloses:
the first display outputs a sound based on a vibration of the display panel as vibrated by the vibration generating module (e.g. 1303 transmits the vibrations of the transfer part 1403 to the display, paragraph [0111]).

Regarding claim 37 Behles as modified discloses:
The vehicle of claim 34, wherein the at least one of the display outputs a sound based on a vibration of the display panel as vibrated by the vibration generating module (e.g. 1303 transmits the vibrations of the transfer part 1403 to the display, paragraph [0111])
Behles does not explicitly disclose:
first to fifth displays
CHOI teaches:
first to fifth displays (521a-521g paragraph [0107])
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of CHOI as pointed out above, in Behles, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify/include the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: transportation of the user (paragraph [0003]); while the device of Behles may provide an input interface and an output interface between the vehicle 100 and the user (paragraph [0094]).

Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behles et al. (US 2015/0373441) in view of CHOI (US 20180079284) and in further view of Hartung et al. (US 2008/0273723).

Regarding claim 38 Behles as modified discloses:
The vehicle of claim 33
Behles does not explicitly disclose:
a left front door; 
a right front door; 
a left rear door; 
a right rear door; 
a rear deco; and 
at least one of; 
a dashboard speaker on the dashboard; 
a left front door speaker at the left front door; 
a right front door speaker at the right front door; 
a left rear door speaker at the left rear door; 
a right rear door speaker at the right rear door; and 
a rear deco speaker at the rear deco
Hartung teaches:
a left front door (in which 28 is located FIG.2A); 
a right front door (in which 38 is located FIG.2A); 
a left rear door (in which 46 is located FIG.2A); 
a right rear door (in which 54 is located FIG.2A); 
a rear deco (in which 44 is located FIG.2A); and 
at least one of; 
a dashboard speaker (30 FIG.2A) on the dashboard; 
a left front door speaker (28 FIG.2A) at the left front door; 
a right front door speaker (38 FIG.2A) at the right front door; 
a left rear door speaker (46 FIG.2A) at the left rear door; 
a right rear door speaker (54 FIG.2A) at the right rear door; and 
a rear deco speaker (44 FIG.2A) at the rear deco
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Hartung as pointed out above, in Behles as modified, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify/include the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “a combined magnitude of acoustic energy radiated to the second listening position by the second speaker responsively to the first audio signals and acoustic energy radiated to the second listening position by the first speaker responsively to the first audio signals is less than the acoustic energy radiated to the second listening position by the first speaker responsively to the first audio signals” (paragraph [0004]) (e.g. utilizing the greater plurality of speakers of Hartung allows for each user to utilize their own audio without interfering with separate audio of other occupants, and also reduces the total amount of sound energy received by each user which preserves users hearing).

Response to Arguments
Applicant's arguments filed 2020-12-22 have been fully considered, and with regards to the rejection under 35 U.S.C. 112 (please note these were rejected not objected) they are persuasive, however with respect to the arguments against the rejection(s) under 35 U.S.C. 102 and 103 they are not persuasive. The action above points out where the limitations added in amendment are either disclosed by or make obvious by the prior art of record.
Applicant argues: “Behles explicitly fails to disclose the feature of ‘a supporting frame configured to surround a side surface of the display panel…”
It is noted that as “12 can be protected from underneath by the support sheet 1303, and the chassis 211 is coupled to a cup-shape section of the support sheet 1303 behind the display assembly 12” then Behles appears to disclose the limitation added in amendment to claim 1, as 211 is “configured to be connected” (e.g. 211 is capable of being connected to 12, which is done via 1303 as applicant points out). It appears that applicant is attempting to argue that their “configured to be connected” limitation requires direct connection, but this interpretation is contrary to the functional “configured to” language (MPEP 2114(I)) which is disclosed by Behles as 211 is connected to 12 by way of 103, additionally 211 is connected to 12 via 1303 and 1403 as shown FIG.5).

Applicant argues: “Behles explicitly does not disclose that the chassis 211 is coupled to a rear surface of a window (or display window or glass)”
While “display” is recited in the argued claims, no “window”, “display window”, or “glass” is recited in the present claims of record.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., coupled to a rear surface of a window, display, or glass) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues: “thus, the front camera 803 of Bahles cannot face a rear surface of the display assembly 12 because it is disposed beyond the chassis 211”
As the argued limitation is effectively the first half of former claim 9 incorporated into current claim 1 it’s not clear how 803 is relevant to the rejection of claim 1. In the prior rejection of claim 9 it was clearly pointed out that the driving circuit was 1401 through 1353, and so the printed circuit for the driving circuit would be similarly located and is clearly shown to face display 12 in FIG.8. Additionally it must be noted that claim 2 specifically requires that the structure of claim 1 further having a support between the rear of the display panel and the driving circuit, and so one of ordinary skill in the art reading the claims in light of the specification without importing limitations from the specification into the claims (MPEP 2111) would understand that the “facing” limitation allows for interceding structures (such as supports) between two claimed elements that face one another.
As the 103 rejections are not further argued then they are considered addressed by the response to the arguments against the 102 rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841